Per Curiam.
Though it would have been better had these conditional assignments been brought within the purview of the 13 Eliz., as they might have been originally, and, in fact, have been in some of our sister states; it is too late to do so now. They have occurred in countless numbers, and have been sustained when brought before the courts; so that the title to an imnlense amount of property, perhaps to the value of millions, depends on them; and we should introduce a scene of the wildest confusion, perhaps of mercantile ruin, were we to disturb it. We are required by the argument, in effect, to overturn a train of decisions deeply seated in authority, and introductive of a peculiar rule of property; and whatever considerations of reason or policy might have been presented to this court originally, as inducements to lay the foundations of this part of our jurisprudence differently, it is sufficient that the time for it has gone by, and that we are to administer the justice of the coun*202try according to the laws as we find them. We therefore think that a new trial was properly refused.
Judgment affirmed.